DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/30/2021 has been entered.
The present patent application contains 43 claims, numbered 1, 3 to 5, 7 to 16, 26 to 28, 31, 33 to 41, 46 to 55, 62, and 64 to 68.
Claims 1, 38, 39, 46, 55, 62 and 64 have been amended to clarify the subject matter being claimed.
Claims 66 to 68 are new. Claim 56 was cancelled by the response. Claims 2, 6, 17 to 24, 25, 29, 30, 32, 42 to 45, 57 to 61 and 63 were previously cancelled. 
 Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “fastening system” in claims 1, 55, 62 and 64.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 7-8, 27-28, 31, 33-34, 36-37, 46, 51-55, 62, 64-66 and 68 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moran (US 7,021,663). With respect to claims 1, 3-5, 7-8, 27-28, 31, 33-34, 36-37, 46, 51-54 and 65-66, Moran discloses protector for protecting a skate and a foot of a user against impacts, the skate comprising a skate boot defining a cavity  by at least one of the inner side and the outer side of the cover, and at least one of projecting (projecting/protrusions 30 ideally have a substantially pyramidal shape, though this shape may include either three sides or four sides. The protrusions 30 generally extend between 1/16 inch and 1/4 inch upwardly from the outer surface) and receding (protrusions 30 have a substantially uniform shape and preferably are evenly distributed on the outer surface such that they are receding/spaced up to one inch from each other) from adjacent parts of the cover; and a fastening system (strap 46 which has a first end 48 and a second end 50; securing member 36; hook and loop securing combination 40 & 42) configured to fasten the protector to the skate; wherein the protector allows the user to don and doff the skate while the fastening system fastens the protector to the skate (the device 10 is positioned over a conventional hockey skate 8); wherein the cover is configured to cover and protect at least a majority of the lateral side portion of the skate boot (see figure 1); wherein the cover is configured to cover and protect at least part of the ankle portion of the skate boot (see figures 1 & 2); wherein the cover is configured to cover and protect at least a majority of the ankle portion of the skate boot (see figures 1-2); wherein the cover is configured to cover and protect at least part of a heel region of the back portion of the skate boot (see figure 1); wherein: the skate boot comprises an instep portion disposed between  
user’s foot;  wherein the cover comprises composite material (material may comprise a hard plastic or a metal encased in a plastic or a carbon composite material); wherein the composite material is a self-reinforced polymeric material (material may comprise a hard plastic or a metal encased in a plastic); wherein at least a majority of the cover is opaque (see figure 1); wherein the cover comprises a plurality of layers that include a plurality of materials different from one another (covering 11 comprises a substantially rigid material. The material may comprise a hard plastic or a metal encased in a plastic, but preferably comprises a carbon composite material; a cushioning material 32 is attached to and substantially covers an inner surface of the covering 11); wherein an inner one of the layers of the cover is softer than an outer one of the layers of the cover (cushioning is inherently softer that the rigid plastic cover metal); wherein the cover is shaped to conform to an external surface of the skate boot (covering 11 generally having the shape of a hockey skate 8); wherein the cover is shaped during original manufacturing to conform to an external surface of the skate boot (covering 11 generally having the shape of a hockey skate 8); wherein: the external surface of the skate boot comprises a projection; wherein an appearance of [[an]] the outer side of the cover is configured to emulate an appearance of an exterior of the skate boot (covering 11 generally having the shape of a hockey skate 8); wherein the fastening system comprises a fastener 

	a.	a cover (covering 11 generally having the shape of a hockey skate 8) configured to cover and provide impact protection to at least part of the skate boot, the cover comprising a medial wall configured to cover and protect at least part of the medial side portion of the skate boot, a lateral wall configured to cover and protect at least part of the lateral side portion of the skate boot, and a back wall configured to cover and protect at least part of the back portion of the skate boot (see figure 1-2); and 
	b.     a fastening system (strap 46 which has a first end 48 and a second end 50; securing member 36; hook and loop securing combination 40 & 42) configured to fasten the protector to the skate; 

	With respect to claim 62, Moran discloses a protector (hockey skate covering device 10) for protecting a skate (8) and a foot of a user against impacts, the skate (8) comprising a skate boot defining a cavity configured to receive the user’s foot, the skate comprising a skating device disposed beneath the skate boot to engage a skating surface (see figures 1-2 & 4), the protector (hockey skate covering device 10) comprising:
	a.    a cover (covering 11 generally having the shape of a hockey skate 8) configured to cover and provide impact protection to at least part of the skate boot (see figures 1-2), the cover comprising a plurality of layers that include a plurality of materials different from one another (covering 11 comprises a substantially rigid material. The material may comprise a hard plastic or a metal encased in a plastic, but preferably comprises a carbon composite material; a cushioning material 32 is attached to and substantially covers an inner surface of the covering 11); and
	b.    a fastening system (strap 46 which has a first end 48 and a second end 50; securing member 36; hook and loop securing combination 40 & 42) 
	With respect to claim 64, Moran discloses a protector (10) for protecting a skate (8) and a foot of a user against impacts, the skate comprising a skate boot defining a cavity configured to receive the user’s foot, the skate comprising a skating device disposed beneath the skate boot to engage a skating surface (explicit to skates, see figure 4), the protector (10) comprising:
	a.    a cover (covering 11 generally having the shape of a hockey skate 8) configured to cover and provide impact protection to at least part of the skate boot (see figures 1-2), the cover comprising an inner side (the inner surface hidden from view and contacting the skate, see figure 1) configured to face and engage the skate boot and an outer side (the outer surface with protrusions 30) configured to face away from the skate boot (8), the cover comprising a plurality of formations (outer surface of the covering 11 has a plurality of protrusions 30 extending outwardly) that are formed during original manufacturing of the protector, defined by at least one of the 
inner side and the outer side of the cover, at least one of projecting (projecting/protrusions 30 ideally have a substantially pyramidal shape, though this shape may include either three sides or four sides. The protrusions 30 generally extend between 1/16 inch and 1/4 inch upwardly from the outer 
	b.    a fastening system (strap 46 which has a first end 48 and a second end 50; securing member 36; hook and loop securing combination 40 & 42) configured to fasten the protector to the skate.
	With respect to claim 68, Moran discloses a  protector (10) for protecting a skate (hokey skate 8) and a foot of a user against impacts, the skate comprising a skate boot defining a cavity configured to receive the user’s foot, the skate boot comprising a medial side portion configured to face a medial side of the user’s foot, a lateral side portion configured to face a lateral side of the user’s foot, an ankle portion configured to receive an ankle of the user, a back portion configured to face a back of the user’s foot, a sole portion configured to face a plantar surface of the user’s foot, and a toe portion configured to receive toes of the user’s foot (explicit to skates), the skate comprising a skating device disposed beneath the skate boot to engage a skating surface (see figure 4), the protector comprising: a cover (covering 11 generally having the shape of a hockey skate 8) configured to cover and provide impact protection to at least part of the skate boot, the cover comprising an inner side (the inner surface hidden .  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 26 and 67 are rejected under 35 U.S.C. 103 as being unpatentable over Moran. Moran as described above discloses all the limitations of the claims except for a back wall configured to cover and protect at least part of the back portion of the skate boot and shorter than each of the lateral wall and the medial wall in a height wise direction of the protector. It would have been obvious to one of ordinary skill in the art to modify the back wall of the protector of Moran to be shorter than each of the lateral wall and the medial wall in a height wise direction of the protector, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 220 F.2d 459,105 USPQ 237 (CCPA 1955).
With respect to claims 26 and 67, Moran as modified above discloses wherein the cover comprises: a lateral wall configured to cover and protect at least part of the lateral side portion of the skate boot; a medial wall configured to cover and protect at least part of the medial side portion of the skate boot; and a back wall configured to cover and protect at least part of the back portion of the skate boot and shorter than each of the lateral wall and the medial wall in a .
Claims 9-16 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Moran in view of Shrewsburg (Pub. No. US 2011/0016617). Moran as described above discloses all the limitations of the claims except for the cushioning layer to be made of foam and the cover having the instep portion of the skate exposed. Shrewsbury discloses a protector having a cushioning layer that is made of foam. It would have been obvious to one of ordinary skill in the art to make the cushioning layer of Moran from foam as taught by Shrewsbury for better protecting a user from an impact of an external force.
	With respect to claim 35, the combination of Moran/Shrewsbury discloses wherein a first one of the layers of the cover comprises foam and a second one of the layers of the cover comprises a non-foam material (metal encased in plastic).
	With respect to claims 9-16, Shrewsburg discloses wherein: [the skate boot comprises an instep portion (opening between rows of eyelets 24, see figure 5) disposed between the medial side portion and the lateral side portion of the skate boot and configured to face an instep of the user’s foot]; and the cover is configured to leave the instep portion of the skate boot exposed (see figure 5); wherein: [the skate boot comprises an instep portion disposed between the 
	Therefore, it would have been obvious to one of ordinary skill in the art in view of Shrewsburg to modify the instep portion of the protector of Moran to define an opening over the instep portion of the skate as claimed and the fastening system of the protector to comprise of eyelets as taught by Shrewsburg, so that the eyelets of the protector 10 may align with eyelets of the skate, allowing the protector to be held in place to the skate when laces are laced through the eyelets.
Claims 47-50 are rejected under 35 U.S.C. 103 as being unpatentable over Moran in view of Esposito et al. (Pub. No. US 2010/0325922) and Koyess et al. (Pub. No. US 2011/0016752). Moran as described above discloses all the limitations of the claims except for wherein the outer side of the cover includes a graphic/color/logo/pattern configured to emulate a graphic/color/logo/pattern of the exterior of the skate boot. Moran discloses protrusions/bumps 30 have a substantially uniform shape and preferably are evenly distributed on the outer surface such that they are spaced up to one inch from each other. The protrusions 30 ideally have a substantially pyramidal shape, though this shape may include either three sides or four sides. The protrusions 30 generally extend between 1/16 inch and 1/4 inch upwardly from the outer surface.
Esposito et al. discloses the industry is well known for its use of graphics and branding. It discloses a shoe protector (302; 600) could be fabricated in different colors, patterns, and/or designs that add some ornamental flavor to the product. Moreover, stickers or graphics could be applied to the exposed outer surface of the protector 302 to add some distinguishing flair to the product. The shoe the protector 302 can be used as a branding and marketing tool. This shoe protector 600 includes projections/protruding bumps 602 on its exposed outer surface. The projections/bumps 602 could be arranged to form an ornamental or graphical shape (e.g., a star, a skull, a lightning bolt, a logo, etc.). In practice, the shape, size, pattern, and number of bumps 602 may vary from that shown in FIG. 12. Therefore, it would have been obvious to one of ordinary skill in the art to modify the patterns and colors of thereof the projection/bumps of Moran to be arranged to form an ornamental or graphical shape (e.g., a star, a skull, a lightning bolt, a logo, color, etc.) as taught by Esposito et al. to add some distinguishing flair to the protector.
	Koyess et al. discloses that many people enjoy skating as a recreational pastime, either with ice skates or with roller skates such as in-line roller skates. This pastime is generally made more enjoyable by providing skate boots having a distinctive and attractive appearance. In addition, manufacturers of skates have a desire to produce skate boots having a distinctive and attractive experience as they compete with other manufacturers for retail sales. As a result, skate boots are available having a wide variety of exterior colors and patterns.

	The combination of Moran/Esposito et al/Koyess et al. discloses wherein the outer side of the cover includes graphic configured to emulate a graphic of the exterior of the skate boot; a color configured to emulate a color of the exterior of the skate boot; wherein the outer side of the cover includes a pattern configured to emulate a pattern of the exterior of the skate boot; and wherein the outer side of the cover includes a logo configured to emulate a logo of the exterior of the skate boot.
Allowable Subject Matter
Claims 38-41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3 to 5, 7 to 16, 26 to 28, 31, 33 to 41, 46 to 55, 62, and 64 to 68 have been considered but are moot because the new ground of rejection does not rely on any reference as combined and as applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILA M MOHANDESI whose telephone number is (571)272-4558.  The examiner can normally be reached on M-Thurs. 7:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 


/JILA M MOHANDESI/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        



JMM
07/29/2021